DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites:
“9. The motorized working apparatus according to Claim 1, wherein the final fixing holding arrangement is a screw connection with a fixing screw and a screw sleeve which is formed on the filter frame body, and on the sleeve outer periphery of which the pre-fixing clamping holding arrangement is formed, or in which the fixing screw is captively received.” Emphasis added. 

Claim 9 is indefinite because it is unclear if the term “the sleeve” is the same as the previously recited “screw sleeve.” Additionally, the term “outer periphery” lacks antecedent basis as a sleeve could have several outer peripheries. Furthermore, claim 9 is indefinite as it is unclear where the fixing screw is captively received. 
For the purpose of examination, claim 9 is interpreted as:
“9. The motorized working apparatus according to claim 1, wherein the final fixing holding arrangement is a screw connection with a fixing screw and a screw sleeve which is formed on the filter frame body, and on a screw sleeve outer periphery, or in the screw sleeve.”

Claim 14 recites:
“14. The air filter according to Claim 10, wherein the final fixing holding arrangement is a screw connection with a fixing screw and a screw sleeve which is formed on the filter frame body, and on the sleeve outer periphery of which the pre-fixing clamping holding arrangement is formed, or in which the fixing screw is captively received.” Emphasis added. 

Claim 14 is indefinite because it is unclear if the term “the sleeve” is the same as the previously recited “screw sleeve.” Additionally, the term “outer periphery” lacks antecedent basis as a sleeve could have several outer peripheries. Furthermore, claim 9 is indefinite as it is unclear where the fixing screw is captively received. 
For the purpose of examination, claim 14 is interpreted as:
“14. The air filter according to Claim 10, wherein the final fixing holding arrangement is a screw connection with a fixing screw and a screw sleeve which is formed on the filter frame body, and on a screw sleeve outer periphery, or in the screw sleeve.”


Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1, 3, 6, 10–11 and 15–16  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diepolder et al., US 2007/0220848 A1 (“Diepolder”). 
Claim 2 are rejected under 35 U.S.C. 103 as being obvious over Diepolder in view of Ohsawa et al., US 2007/0266966 A1 (“Ohsawa”). 
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being obvious over Diepolder. 
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being obvious over Diepolder in view of Wehle, US 4,693,735 A (“Wehle”). 
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being obvious over Diepolder in view of Kohler et al., Kohler et al., US 2008/0196687 A1 (“Kohler”). 
Claim 1 describes a motorized working apparatus.  The motorized working apparatus comprises a housing with an air inlet. The motorized working apparatus comprises an air guide leading from the air inlet into the housing. The motorized working apparatus comprises an air filter which is curved hood-shaped outwardly and covers the air inlet of the housing. The air filter comprises a filter frame body with a filter-fabric-free air outlet face facing the air inlet of the housing and with a window frame structure protruding over the filter-fabric-free air outlet face and having at least one window region. The air filter comprises a filter fabric occupying the at least one window region. The air filer comprises a fixation for releasable fixing of the filter frame body to the housing. 
The air filter further comprises at least one of the following features: (i) the window frame structure has frame webs which delimit the at least one window region and which protrude relative to the filter fabric towards an air supply side in the at least one window region and comprise web side edges which run sloping at an obtuse angle relative to adjacent window planes, or (ii) the fixation comprises a pre-fixing clamping holding arrangement and a final fixing holding arrangement which are independent of each other, or (iii) the window frame 
Diepolder discloses a motorized working apparatus (i.e., power saw or cut-off machine). Diepolder Fig. 1, [0002]. The motorized working apparatus comprises a housing (i.e., housing 21) with an air inlet (i.e., inlet opening 10). Id. at Fig. 4, [0027]. The motorized working apparatus comprises an air guide (i.e., mixture channel 9) leading from the air inlet 10 into the housing (air filter base 5 of housing 21). Id. at Fig. 4, [0027] and [0028]. The motorized working apparatus comprises an air filter (i.e., air filter 2) which is curved hood-shaped outwardly and covers the air inlet 10 of the housing 21. Id. at Fig. 4, [0028]. The air filter 2 comprises a filter frame body (i.e., air filter frame 3) with a filter-fabric-free air outlet face (i.e., the filter frame 3 is filter-fabric free) facing the air inlet 10 of the housing 21 and with a window frame structure (i.e., struts 23) protruding over the filter-fabric-free air outlet face and having at least one window region (i.e., the region covered by filter element 4). Id. at Fig. 4, [0023]. The air filter 2 comprises a filter fabric (i.e., filter element 4) occupying the at least one window region. Id. The air filer 2 comprises a fixation (grip element 20) for releasable fixing of the filter frame body 3 to the housing 21. Id. at Fig. 3, [0024]. 
Diepolder also discloses that the window frame structure 23 has frame webs which delimit the at least one window region and which protrude relative to the filter fabric 4 towards an air supply side in the at least one window region and comprise web side edges which run sloping at an obtuse angle relative to adjacent window planes.

    PNG
    media_image1.png
    813
    847
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    454
    613
    media_image2.png
    Greyscale

Claim 2 describes the motorized working apparatus according to claim 1. The motorized working apparatus further comprises a working tool outside the housing and a connecting shaft between the working tool and the housing. The air inlet is situated on a half of the housing facing the working tool.
Diepolder discloses that working apparatus further comprises a working tool (i.e., power saws or cut-off machines). Diepolder Fig. 4, [0023].  While Diepolder does not explicitly disclose that the air inlet 10 is situated on a half of the housing 21 facing the working tool, Deipolder discloses an effective direction 50 of the force of gravity. Id. at Fig. 4, [0037]. Diepolder also discloses that the orientation as shown in Fig. 4 corresponds to the position when the implement is set on the ground. Id. Therefore, it would have been obvious to one of ordinary skill in the art that the air inlet 10 is situated on a half of the housing 21 facing the working tool Id. at Fig. 4. 
Diepolder does not explicitly disclose that the working tool is outside the housing 21 and is connected to the housing via a connecting shaft. 
In the analogous art of motorized working apparatus, Ohsawa discloses a chain saw 1 with a saw chain 12 connected to the housing 2 via guide bar 11 (i.e., connecting shaft). Additionally, Ohsawa discloses an air inlet 22 disposed on a half of the housing 2 facing the working tool. It would have been obvious for Diepolder’s working apparatus (i.e., power saw) to have the same arrangement as disclosed by Ohsawa as such design is recognized in the motorized saw art as being suitable for saws. 
Claim 3 describes the motorized working apparatus according to claim 1. The apparatus is configured for operation in at least one predefined usage position. The air inlet covered by the air filter is situated in a region of the housing pointing downward in said predefined usage position. 
Diepolder discloses that the motorized working apparatus is configured for operation in one predefined usage position (i.e., the orientation indicated by effective direction 50). Diepolder Fig. 4, [0037]. Diepolder’s air inlet 10 covered by the air filter 2 is situated in a region of the housing 21 pointing downward (i.e., the effective direction 50) in the predefined usage position. Id. 
Claim 4 describes the motorized working apparatus according to claim 1.  The motorized working apparatus further comprises an apparatus component to be cooled, situated in the housing. The motorized working apparatus further comprises a cooling air fan. The air guide forms a cooling air guide which leads from the air inlet of the housing, via the apparatus 
Diepolder does not disclose that the motorized working apparatus comprises an apparatus component to be cooled situated in the housing. Diepolder does not disclose a cooling air fan. Diepolder does not disclose that the air guide 9 forms a cooling air guide which leads from the air inlet of the housing, via the apparatus component to be cooled and the cooling air fan, to an air outlet of the housing which is situated in a region of the housing between a housing front side and a housing rear side.
In the analogous art of hand-held working tool such as motor driven chain saws, Pretzsch discloses a tool housing for hand-held working tools such as motor driven chain saws comprising an apparatus component (i.e., air cooled combustion engine 10) suitated in the housing (i.e., housing part 50). Pretzsch Fig. 1, col. 3– 4, ll. 64–16.  Pretzsch also discloses a cooling air fan (i.e., cooling air blower fan 3). Id. Pretzsch discloses an air guide (i.e., the air flow path denoted by arrow 8 and 9) which leads from the air inlet (i.e., air inlet opening 16) of the housing 50, via the apparatus component 10, to an air outlet (i.e., cooling air exit 5) of the housing 50. Id. at Figs. 1–2, col. 4, ll. 7– 23.  It would have been obvious to include Pretzsch’s cooling air fan 3 to supply cooled air via air guide 9 of Deipolder to cool the engine of Diepolder because it is conventional to cool the engine of hand-held working apparatus such as a chain saw. 
As for the limitation of the location of the air outlet of the housing being satiated in a region of the housing between a housing front side and a housing rear side, Pretzsch discloses an air outlet located between a housing front side and a housing rear side.  Pretzsch Fig. 1. It would have been obvious for Diepolder’s outlet to be located at a similar location as disclosed by Pretzsch because such location is recognized in the hand-held motorized working apparatus art 
    PNG
    media_image3.png
    582
    749
    media_image3.png
    Greyscale
 
Claim 5 describes the motorized working apparatus according to claim 4. The motorized working apparatus further comprises a housing seal which seals the housing at least on a suction side of the cooling air fan against at least one of supply air and dirt ingress except for the air inlet.
Diepolder discloses a housing seal (i.e., sealing rim 30) which seals the housing 21 at least on a suction side of cooling air fan (i.e., the clean chamber 18) against at least one of supply air and dirt ingress (i.e., the environment) except for the air inlet. Diepolder Fig. 5, [0029]. It would have been obvious that the air inlet could not been sealed to allow air to enter the housing.
Claim 6 describes the motorized working apparatus according to claim 1. The window frame structure forms a multisurface structure with at least four air inlet faces adjoining each other at an angle along associated frame side edges.
Claim 11 describes the air filter according to claim 10. The window frame structure forms a multi-surface structure with at least four air inlet faces adjoining each other at an angle along associated frame side edges.
Diepolder discloses that the window frame structure 23 forms a multi-surface structure with at least four air inlet surfaces adjoining each other at an angle along associated frame side edges. Diepolder Fig. 1. 

    PNG
    media_image4.png
    507
    613
    media_image4.png
    Greyscale

Claim 7 describes the motorized working apparatus according to claim 6. The at least four air inlet faces comprise a quadrangular front inlet face adjoining the air outlet face at an acute angle, a quadrangular bottom inlet face adjoining the front inlet face and adjoining the air outlet face at an acute angle, and two triangular transverse inlet faces each adjoining the air outlet face, the front inlet face and the bottom inlet face.
Claim 12 describes the air filter according to claim 11. The at least four air inlet faces comprise a quadrangular front inlet face adjoining the air outlet face at an acute angle, a quadrangular bottom inlet face adjoining the front inlet face and adjoining the air outlet face at an acute angle, and two triangular transverse inlet faces each adjoining the air outlet face, the front inlet face and the bottom inlet face.
This limitation is best described by Applicant’s Fig. 6. Drawing dated Sep. 23, 2020 (“Drawing”) Fig. 6. 
Diepolder does not disclose this shape because Diepolder does not have two triangular transverse inlet faces each adjoining the air outlet face, the front inlet face and the bottom inlet face. However, instant disclosure does not teach that the particular configuration claimed is significant, i.e., instant application discussed that a “roof-shaped design” is favorable with respect both to a large air inlet face or filter-fabric face and to an air inflow for the air filter. Spec. dated Sep. 23, 2020 (“Spec.”) [0044]. On the other hand, Diepolder discloses a similar roof-shaped design (i.e., dome like shape). Diepolder [0021]. Deipolder does not disclose that the particular design is significant to the function of the apparatus. Therefore, absent persuasive evidence that the particular configuration of the claimed container is significant, it would have been an obvious engineering choice to one of ordinary skill in the art to configure the air inlet face and outlet face as disclosed in the instant claim. MPEP 2144.05(IV)(B). 
Claim 8 describes the motorized working apparatus according to claim 1. The filter frame body is an injection moulding of a plastic material. The filter fabric is a metallic filter fabric which is over-moulded on the edges by the plastic material of the filter frame body.
Claim 13 describes the air filter according to claim 10. The filter frame body is an injection moulding of a plastic material, and the filter fabric is a metallic filter fabric which is over-moulded on the edges by the plastic material of the filter frame body.
The limitation of “over-mould” is interpreted as part or material over and around another part by definition. 
Diepolder does not disclose that the filter frame body 3 is an injection moulding of a plastic material or that the filter fabric is a metallic filter fabric which is over-moulded on the edges by the plastic material of the filter frame body.
In the analogous art of motor driven chain saw with air filters, Wehle discloses a filter frame body (i.e., support lattice 15) made from injection molded plastic. Wehle Fig. 3, col. 2, ll. 34–43.  Additionally, Wehle discloses that the filter (i.e., prefilter 10) is metallic filter fabric (i.e., metal filter screen 12), which is over-moulded on the edges by the plastic material of the filter frame body 15. Wehle Fig. 3. Col. 2, ll. 33–43. It would have been obvious for Diepolder’s filter frame body 3 to be make of injection molding of plastic material and for the filter fabric to be made of metallic filter fabric as such design as disclosed by Wehle because the injection molding plastic and metal screens are recognized in the art as being suitable for air filters and frames used in motorized working machines such as chain saws. As for the limitation of “over-moulding” the metallic filter on the edges of the plastic material of the filter frame body, it would have been obvious for the metallic filter to be over-moulded on the edges of the filter frame body as shown in Wehle’s Fig. 3 because the filter need to connect to the frame for the frame to 
Claim 9 discloses the motorized working apparatus according to claim 1. The final fixing holding arrangement is a screw connection with a fixing screw and a screw sleeve which is formed on the filter frame body. The pre-fixing clamping holding arrangement is formed on a screw sleeve outer periphery or the fixing screw is captively received in the screw sleeve. 
Claim 14 describes the air filter according to Claim 10. The final fixing holding arrangement is a screw connection with a fixing screw and a screw sleeve which is formed on the filter frame body, and the pre-fixing clamping holding arrangement is formed on a screw sleeve outer periphery, or the fixing screw is captively received in the screw sleeve.
Claim 9 depends on claim 1 and claim 14 depends on claim 10.  Both claim 9 and claim 14 require a positively recited limitation of a “pre-fixing clamping holding arrangement and a final fixing holding arrangement.” The limitations of “pre-fixing clamping holding arrangement” and “final fixing holding arrangements” are first introduced in the independent claims (i.e., claim 1 and claim 10). However, they are not mapped in claim 1 and claim 10 because the independent claims only require the air filter to comprise at least one of the three features, and the limitation of “pre-fixing clamping holding arrangement” and “final fixing holding arrangements” are not selected by the examiner when mapping claim 1. Here, in order to map claim 9 and claim 14, the examiner will first map the limitation of “pre-fixing clamping holding arrangement” and “final fixing holding arrangements,” as recited in claims 1 and 10. 
Diepolder discloses a fixation (i.e., grip element 20) as discussed in claim 1. Diepolder Fig. 3, [0024]. 
Diepolder does not disclose that the grip element 20 comprises a pre-fixing clamping holding arrangement and a final fixing holding arrangement which are independent of each other. Diepolder does not disclose that the final fixing holding arrangement is a screw connection with a fixing screw and a screw sleeve which is formed on the filter frame body. Deipolder also does not disclose that one of the following: i). the pre-fixing clamping holding arrangement is formed on a screw sleeve outer periphery, ii). or the fixing screw is captively received in the screw sleeve. 
In the analogous art of hand-held motorized working machine, Kohler discloses a fixation that releasably fix a filter frame body (i.e., first frame 91) to a housing (i.e., top cover 83). Kohler Fig. 6, [0028]. Kohler further discloses that the fixation comprises a pre-fixing clamping holding arrangement (i.e., inward bends 93) and a final fixing holding arrangement (i.e., spacing sleeves 95) which are independent of each other. Id. at Fig.5, [0028]. Diepolder discloses that the final fixing arrangement (i.e., vertical spacing sleeve 95) is a screw connection with a fixing screw (i.e., clamping screw for vertical spacing sleeve 95) and a screw sleeve 95 which is formed on the filter frame body 91. Id. Additionally, Diepolder discloses that the pre-fixing clamping holding arrangement is formed on a screw sleeve 95 outer periphery (i.e., the outer periphery of screw sleeve 95 as annotated below). Id. at Fig. 5. Diepolder also discloses that the fixing screw is captively received in the screw sleeve 95. Id. at Fig. 5, [0028]. 
It would have been obvious to substitute Diepolder’s fixation with Kohler’s fixation because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 

    PNG
    media_image5.png
    593
    666
    media_image5.png
    Greyscale

Claim 10 describes an air filter. The air filter comprises a filter frame body with a filter-fabric-free air outlet face and a window frame structure protruding above the air outlet face and having at least one window region. The air filter comprises a filter fabric occupying the at least one window region. The air filter comprises a fixation for releasable fixing of the filter frame body. 
The air filter further comprises at least one of the following features: (i) the window frame structure has frame webs which delimit the at least one window region and which protrude relative to the filter fabric towards an air supply side in the at least one window region and 
Diepolder discloses an air filter (i.e., air filter 2).  Diepolder Fig. 4, [0028]. The air filter 2 comprises a filter frame body (i.e., air filter frame 3) with a filter-fabric-free air outlet face (i.e., the filter frame 3 is filter-fabric free) and a window frame structure (i.e., struts 23) protruding above the air outlet face and having at least one window region (i.e., the region covered by filter element 4). Id. at Fig. 4, [0023]. The air filter 2 comprises a filter fabric (i.e., filter element 4) occupying the at least one window region. Id. The air filter 2 comprises a fixation (i.e., grip element 20) for releasable fixing of the filter frame body 3. Id. at Fig. 3, [0024].
Diepolder also discloses that the window frame structure 23 has frame webs which delimit the at least one window region and which protrude relative to the filter fabric 4 towards an air supply side in the at least one window region and comprise web side edges which run sloping at an obtuse angle relative to adjacent window planes.

    PNG
    media_image1.png
    813
    847
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    454
    613
    media_image2.png
    Greyscale

Claim 15 describes the motorized working apparatus according to claim 1. The apparatus is a manually guided motorized gardening or forestry working apparatus.
Claim 16 describes the air filter according to claim 10. The air filter is configured for being mounted on a motorized working apparatus.
Diepolder discloses that the motorized working apparatus is a manually guided motorized forestry working apparatus (i.e., power saw or cut-off machine). Diepolder [0002]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776